Case: 13-11409   Date Filed: 10/01/2013   Page: 1 of 6


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 13-11409
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 1:12-cv-04119-AT

JAMES HOLLINS,

                                                            Plaintiff-Appellant,

                                    versus

CHARLES E. SAMUALS, JR., etc., et al.,

                                                                     Defendants,

WARDEN, USP ATLANTA,
ASSOCIATE WARDEN,
FNU HUBBARD,
Education Sup.,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (October 1, 2013)
              Case: 13-11409    Date Filed: 10/01/2013   Page: 2 of 6


Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      James Hollins, a prisoner proceeding pro se, appeals the district court’s sua

sponte dismissal of his amended complaint, brought pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for

failure to state a claim upon which relief may be granted. Hollins argues on appeal

that his complaint properly made a prima facie showing of the elements of a First

Amendment retaliation claim. After thorough review, we affirm.

      A district court must screen a civil action in which a prisoner seeks redress

from a governmental entity, officer, or employee, and must dismiss the complaint

if it fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915A(a),

(b)(1). We review de novo a sua sponte dismissal for failure to state a claim under

§ 1915A(b)(1), viewing the allegations in the complaint as true. Boxer X v. Harris,

437 F.3d 1107, 1110 (11th Cir. 2006). These dismissals are governed by the same

standards that apply to dismissals for failure to state a claim under Fed.R.Civ.P.

12(b)(6). See Jones v. Bock, 549 U.S. 199, 215 (2007) (discussing the standards

that apply to sua sponte dismissals, including dismissals under 28 U.S.C. §

1915A(b)(1), in the context of Fed.R.Civ.P. 12(b)(6) dismissals).       To survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”


                                         2
              Case: 13-11409     Date Filed: 10/01/2013   Page: 3 of 6


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). A plaintiff must

assert “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and are, therefore, liberally construed. Boxer X, 437 F.3d at 1110.

      In Bivens, the Supreme Court recognized an implied cause of action for

damages against federal officials based on a violation of a federal constitutional

right. Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). To state a Bivens

claim, a plaintiff must show that he was deprived of a constitutional right. Powell

v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990). We’ve considered a Bivens

claim for an alleged First Amendment violation. See Alexander v. Hawk, 159 F.3d

1321, 1322 (11th Cir. 1998) (in the context of prison limits on pornography).

      Despite their incarceration, prisoners retain First Amendment rights because

“[p]rison walls do not form a barrier separating prison inmates from the protections

of the Constitution.” Thornburgh v. Abbot, 490 U.S. 401, 407 (1989). However,

prisoners only retain those rights to the extent that they are “not inconsistent with

[their] status as [prisoners] or with the legitimate penological objectives of the

corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974). For example,

the constitutional “freedom of association is among the rights least compatible with

incarceration.” Overton v. Bazzetta, 539 U.S. 126, 131 (2003).


                                         3
              Case: 13-11409    Date Filed: 10/01/2013   Page: 4 of 6


      To prove First Amendment retaliation, an inmate must show that: (1) his

speech or act was constitutionally protected, (2) he suffered an adverse action from

prison officials that would deter a person of ordinary firmness from engaging in the

speech or act, and (3) the protected speech or act and adverse action were causally

connected. Smith v. Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008); see Moton v.

Cowart, 631 F.3d 1337, 1342 (11th Cir. 2011) (“An inmate must establish . . . ‘his

speech or act was constitutionally protected . . . .’”). We’ve routinely held that a

prisoner’s complaints about prison conditions, via administrative grievances,

lawsuits, and the like are protected under the First Amendment. Smith, 532 F.3d at

1276 (addressing grievances about the conditions of imprisonment); Al-Amin v.

Smith, 511 F.3d 1317, 1333-34 (11th Cir. 2008) (addressing a prison’s opening of

mail from attorneys outside the inmate’s presence).

      Here, Hollins’s amended complaint alleged that he was sending wages from

his prison employment overseas to a Filipina nationalist student. He claimed that,

in violation of the First Amendment, prison officials retaliated against him by

reducing his wages, and later, terminating his employment.         Based on these

allegations, we agree that this complaint established the second element of a claim

for retaliation in violation of the First Amendment because it alleged that he

suffered an adverse action -- the loss of wages and employment -- that would deter

a person of ordinary firmness from exercising First Amendment rights. It also


                                         4
              Case: 13-11409    Date Filed: 10/01/2013   Page: 5 of 6


satisfied the third element, because it alleged a causal relationship between the

adverse action and his actions of sending his wages overseas.

      However, as the district court concluded, the amended complaint did not

establish the first element of a retaliation claim. See id. This is because as a

prisoner, Hollins has a limited right to freedom of association, see Overton, 539

U.S. at 131 (“[F]reedom of association is among the rights least compatible with

incarceration.”), and Hollins has not shown that the act of sending his money to a

Filipina nationalist was conduct protected by the First Amendment. Indeed, we’ve

found no authority holding that the First Amendment protects a prisoner’s conduct

that involves no form of complaint or petition for redress and does not even

involve verbal or written communication with someone. Rather, Hollins asserts

that he, as a prisoner, has a right to transfer money to someone outside the prison

and outside the country. This type of conduct is too far removed from the type of

communicative conduct -- primarily literal speech -- that courts have recognized as

protected under the First Amendment in the prison setting. See Jones, 433 U.S. at

130-31 (holding that “First Amendment speech rights [we]re barely implicated” by

a prison policy prohibiting the delivery of union publications mailed in bulk to

inmates for redistribution among other prisoners). Accordingly, because Hollins

did not show that his conduct was constitutionally protected, his amended




                                         5
              Case: 13-11409    Date Filed: 10/01/2013   Page: 6 of 6


complaint did not establish a First Amendment retaliation claim and the amended

complaint failed to state a claim upon which relief may be granted.

      AFFIRMED.




                                         6